Citation Nr: 0206462	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  95-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to increased original ratings for service-
connected residuals of a compression fracture at L4, with 
degenerative disc disease and traumatic arthritis affecting 
T12 through S1, both prior to and as of August 27, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


REMAND

The veteran had active military service from November 1982 to 
January 1986.

In a decision of March 2000, the Board of Veterans' Appeals 
(Board) denied the veteran's claim for higher ratings for his 
back disability prior to and from August 27, 1997.  The 
veteran appealed the March 2000 decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In May 
2001, the Secretary of Veterans Affairs (Secretary) filed a 
motion to vacate the Board decision and remand it for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001)).  In 
May 2001, the veteran filed a response, stating that he 
agreed with the Secretary's motion.  The Court granted the 
Secretary's motion in June 2001.   

By way of history, this matter comes before the Board on 
appeal from a September 1992 rating decision from the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO), which reopened the veteran's claim, 
established service connection, and assigned a 10 percent 
rating under Diagnostic Code 5285 for residuals of a 
compression fracture at L4 with ectopic ossifications, 
effective December 16, 1991.  The rating was subsequently 
raised to 20 percent from December 16, 1991, based on a 
vertebral body deformity (10 percent) and low back symptoms 
(10 percent).  As this appeal comes from a grant of service 
connection, consideration of staged ratings during the 
pendency of this appeal is warranted in accordance with the 
Courts decision, in Fenderson v. West, 12 Vet. App. 119 
(1999).  

The record reflects that in June 1998, the Board remanded the 
claim for a rating in excess of 20 percent for residuals of a 
compression fracture at L4 for further development.  In a 
January 1999 rating decision, the RO recharacterized the 
disability as residuals of a compression fracture at L4 with 
degenerative disc disease and traumatic arthritis, and 
assigned a 50 percent disability rating for the disability, 
effective August 27, 1997.  A 20 percent disability rating 
for the lumbar spine disability remained in effect from 
December 16, 1991 to August 27, 1997.  In an August 1999 
rating decision, the RO granted a rating of 70 percent for 
the lumbar spine disability, effective August 27, 1997.  That 
rating decision also shows a 50 percent rating for the back 
disability from December 16, 1991.  

After the case was returned to the Board, the Board issued a 
decision addressing whether a rating higher than 50 percent 
was warranted for the period from December 16, 1991, through 
August 26, 1997, and whether a rating in excess of 70 percent 
was warranted from August 27, 1997.  That is the decision 
vacated by the Court.  

On the Board's further review of the record, it appears that 
the June 2, 1999, rating decision may have been in error to 
the extent that it listed a 50 percent rating for the back 
disability from December 16, 1991 to August 26, 1997, 
inasmuch as various RO generated documents do not indicate 
that it was the RO's intent to assign a rating higher than 20 
percent during the period from December 16, 1991 to 
August 27, 1997.  Unfortunately the Board did not detect this 
discrepancy until the case was returned from the Court.  In 
order to ensure due process, this matter must be reviewed by 
the RO for clarification and any necessary corrective action.  

Therefore in order to satisfy due process considerations, 
this matter is remanded as follows.  

1.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he wishes the RO to obtain 
any additional evidence relevant to the 
percentage rating for his back 
disability, such as medical records, he 
should identify it.  

2.  The RO should obtain and add to the 
record any evidence identified by the 
veteran and also any additional relevant 
VA medical evidence.   

3.  The RO should review the record and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are satisfied.

4.  The RO must review the August 1999 
rating decision and determine whether the 
rating of 50 percent for the veteran's 
back disability from December 16, 1991, 
to August 26, 1997, is in error.  The RO 
must clarify the proper disability 
evaluation in effect prior to August 27, 
1997, and, if necessary, take corrective 
action.  Additionally, if there is any 
relevant evidence added to the file the 
RO should consider the evidence and 
readjudicate the claim.  The RO should 
then issue a supplemental statement of 
the case (SSOC) which advises the veteran 
and his representative of the correct 
evaluation that was assigned for the 
lumbar spine disorder from December 16, 
1991 to August 26, 1997, and of any other 
relevant matters. 

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




